Hooper, J.
It not appearing from the bill of exceptions in this case that any final judgment has been rendered in the lower court, the Court of Appeals has no jurisdiction to pass upon an assignment of error com*228plaining of the judgment of the trial court denying defendant’s plea of former jeopardy. McElroy v. State, 123 Ga. 546 (51 S. E. 596).
Decided December 31, 1932.
Lester F. Watson, R. I. Stephens, for plaintiff in error.
J. A. Merritt, solicitor, contra.

Writ of


error dismissed.


Broyles, O. J., cmd Maely/tyre, J., eonewr.